DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Regarding claim 9, “slurries” recited on pg. 4 line 9 and 13 will be interpreted as “a flowable, photopolymerizable material which is filled with ceramic particles”, as defined by the specification on pg. 1 line 16-18. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Regarding claim 1, the Examiner suggests “characterized in that the positioning…” on pg. 33 line 30 read “the method is characterized in that the positioning…”
Regarding claim 4, the Examiner suggests “a straight lower edge of the blade is defined…” on pg. 34 line 21 read “a straight lower edge of the blade defined…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a blade suspended in a stationary manner” on pg. 34 line 14. It is unclear whether “a blade” is the same or different from the blade previously recited in claim 3 on pg. 34 line 12. Clarification and correction is required.
Claim 4 recites the limitation "the point of the lower edge of the blade" on pg. 34 line 22-23.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.
Claim 5 recites the limitation “which is larger than 0° and lower than 90°, is in the range of 30° to 75°…” on pg. 35 line 4-5. It is unclear how the angular range is between both 0° to 90° and 30° to 75°. Is the “30° to 75°” limitation further limiting the “0° to 90°” range? Clarification and correction is required.
Claim 7 recites the limitation “straight line runs at a constant distance…” on pg. 35 line 21. There is insufficient antecedent basis for the limitation “straight line” in the claim. Clarification and correction is required.
The term “thin” in claim 8 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and correction is required.
Claim 11 recites the limitation "the photo initiator" on pg. 36 line 29-30.  There is insufficient antecedent basis for this limitation in the claim. Clarification and correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554), and further in view of Lin et al. (WO2020236657).
Regarding claim 1, Liska teaches a method for building a shaped body by layer-wise solidification of viscous, photopolymerizable building material by means of stereolithography (Title: Device And Method For Processing Light-Polymerizable Material For Building Up An Object In Layers), wherein 
a) building material is dispensed onto a planar, transparent bottom of a vat ([0069] light-polymerizable material 5 is discharged from the feed device 8 onto the vat bottom 6), 
b) the vat is moved relatively to a blade in a direction parallel to the plane of the vat bottom ([0032] Arranged ahead of the exposure unit and the build platform in the direction of movement of the vat is an application device, for example a doctor blade or a roller), which blade is suspended with adjustable positioning above the vat bottom ([0032] the height of which above the vat bottom can be set), such that dispensed building material is moved underneath the blade, to thereby form a smoothed layer having uniform layer thickness predetermined by the positioning of the blade relative to the vat bottom ([0069] a doctor blade, which smooths the light-polymerizable material to a prescribed layer thickness 32, which is determined by the height setting of the application device 26; see layer thickness 32 in Figure 3-6), 
c) the smoothed layer is brought by relative movement of the vat to a region between an exposure unit located underneath the vat bottom and a building platform suspended above the vat adjustable in height ([0069] Furthermore, by turning of the vat 4, the material is brought into the region between the build platform 12 and the exposure unit 10), 
d) the building platform is lowered relative to the vat bottom in a controlled manner  so that, while displacing building material, the remaining layer in the gap is formed ([0070] a lowering of the build platform 12 then takes place by the lifting mechanism 14 under the control of the control unit 11, so that the build platform 12 with the film 13 on the underside is immersed into the layer of light-polymerizable material 5 and, as it is lowered further, displaces said layer partially out of the intermediate space between the film 13 and the upper surface of the vat bottom 6) into a predefined layer thickness ([0070] Under the control of the control unit 11, the build platform 12 is lowered by the lifting mechanism 14 to the vat bottom in such a way that a layer with a precisely prescribed layer thickness 21 is defined between the build platform and the vat bottom. As a result, the layer thickness 21 of the material to be polymerized can be precisely controlled), 
e) the layer is solidified in a spatially selective manner by controlled operation of the exposure unit within a contour desired for the current layer ([0072] After the lowering of the build platform into the light-polymerizable material 5, into the position shown in FIG. 4, there then follows the first exposure step for the polymerization of the first layer 28 on the build platform 12, the invention providing that the further exposure unit 16 is thereby also actuated), 
f) whereafter the building platform is raised, building material is dispensed onto the vat bottom, and steps b) to f) are repeated until the shaped body is build up by a plurality of layers solidified on top of each other ([0073] Subsequently, material is again discharged from the feed device 8 and the vat 4 is turned by a prescribed rotational angle by the drive 24, the material that moves past the doctor blade again being brought to a uniform layer thickness. This series of steps, with the forming of successive layers of a prescribed form of contour, is continued until the succession of layers with respectively prescribed geometry provides the desired form of the ceramic green blank) 
characterized in that the positioning of the blade with respect to the vat bottom is adjusted in such a manner that the resulting predetermined, uniform layer thickness is higher than the predefined layer thickness to be set by lowering the building platform ([0070] the build platform 12 with the film 13 on the underside is immersed into the layer of light-polymerizable material 5 and, as it is lowered further, displaces said layer partially out of the intermediate space between the film 13 and the upper surface of the vat bottom 6; where the layer 32 is displaced partially then the thickness of 32 is higher than the thickness of 21 that results from the build material that is not displaced and remains). While Liska suggests a uniform layer thickness is higher than the predefined layer thickness when the uniform layer thickness displaces partially out of the intermediate space between the film 13 and the upper surface of the vat bottom 6, Liska fails to explicitly teach the uniform layer thickness does not exceed the predefined layer thickness by more than 50%.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the uniform layer thickness does not exceed the predefined layer thickness by more than 50% ([0243] movement of the base unit may be configured to reduce a distance (e.g., a vertical distance) between the at least the portion of the surface and the build head by at most about… 50%, 45%, 40%, 35%, 30%, 25%, 20%, 19%, 18%, 17%, 16%, 15%, 14%, 13%, 12%, 11%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, 0.1%, or less of the thickness of the layer of the mixture deposited adjacent to the surface of the substrate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the uniform layer thickness of Liska not exceed the predefined layer thickness by more than 50%, as taught by Lin, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the build platform of Liska is displaced under force control, which considers the viscosity of the material ([0045] The displacement of the build platform preferably takes place by raising and/or lowering under force control in accordance with a prescribed force profile, i.e. the force exerted by the lifting mechanism on the build platform is limited with respect to prescribed criteria. As a result, the forces occurring, which may be considerable, particularly in the case of materials of relatively high viscosity), and the force control could modulate the different force options such that the uniform layer thickness does not exceed the predefined layer thickness by more than 50%. Further, changes in the uniform layer thickness falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 2, Liska modified with Lin teaches the method according to claim 1. Further, Liska teaches the method is characterized in that the position of the blade relative to the vat bottom is adjusted ([0069] the application device 26, here a doctor blade, which smooths the light-polymerizable material to a prescribed layer thickness 32, which is determined by the height setting of the application device 26; see up and down arrows of applicator 26 in Figure 1). However, Liska fails to explicitly teach the blade is positioned in such a manner that the resulting predetermined, uniform layer thickness is in the range of 110% to 130% of the predefined layer thickness.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the position of the blade relative to the vat bottom is adjusted in such a manner that a predetermined layer with a thickness is formed ([0336] The wiper may flatten the film of the mixture to a defined height (or thickness)), where the uniform layer thickness is in the range of 110% to 130% of the predefined layer thickness ([0243] The movement of the base unit may be configured to reduce a distance (e.g., a vertical distance) between the at least the portion of the surface and the build head by at least about 0.1%, 0.2%, 0.3%, 0.4%, 0.5%, 0.6%, 0.7%, 0.8%, 0.9%, 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, 10%.... or more of the thickness of the layer of the mixture deposited adjacent to the surface of the substrate. The movement of the base unit may be configured to reduce a distance (e.g., a vertical distance) between the at least the portion of the surface and the build head by at most about… 30%, 25%, 20%, 19%, 18%, 17%, 16%, 15%, 14%, 13%, 12%, 11%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.9%, 0.8%, 0.7%, 0.6%, 0.5%, 0.4%, 0.3%, 0.2%, 0.1%, or less of the thickness of the layer of the mixture deposited adjacent to the surface of the substrate).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the uniform layer thickness of Liska not exceed the predefined layer thickness by more than 50%, as taught by Lin, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, the position of the blade of Liska can be set at a height above the vat bottom ([0032] doctor blade or a roller, the height of which above the vat bottom can be set), and the option of different heights would result in varying thicknesses. Further, changes in the uniform layer thickness falls under changes in size and shape, which have been found to be obvious design features (see MPEP 2144.04 IV A).
Regarding claim 3, Liska modified with Lin teaches the method according to claim 1. Further, Liska teaches the method is characterized in that the relative movement of the vat and the blade is effected by rotating the vat about a central axis perpendicular to the vat bottom ([0065] The vat 4 is mounted rotatably about a vertical axis 22 on the housing 2 by a bearing 7) with respect to a blade suspended in a stationary manner  ([0069] By controlling the drive 24, the control unit 11 instigates a turning of the vat bottom 6 about the axis of rotation 22, so that the discharged material passes the application device 26; Figure 2) or by rotating the blade about the axis mentioned relative to a vat which is stationary.
Regarding claim 6, Liska modified Lin teaches the method according to claim 1. Further, Liska teaches the method characterized in that the relative movement of the vat and the blade is effected by linearly shifting the vat or by linearly shifting the blade (see up and down motion of application device 26 in Figure 1).
Regarding claim 13, Liska modified with Lin teaches the method according to claim 1. While Liska suggests it is known in the prior art for the bottom of a vat to be formed of a sheet with a fluoroelastomer ([0005] bottom of a vat, which is formed by a transparent film, sheet or sheet with an elastomeric surface (for example of silicone or fluoroelastomer)), Liska fails to explicitly teach that the vat bottom is a pane of glass or polymethyl methacrylate onto which the vat bottom surface facing the vat bottom, an ethylene tetrafluoroethylene film is bonded.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the vat bottom is a pane of glass or polymethyl methacrylate onto which the vat bottom surface facing the vat bottom, an ethylene tetrafluoroethylene film is bonded ([0144] the print surface of the platform may comprise a film disposed on or adjacent to the platform, which film may be (i) configured to hold a mixture … [0145] Examples of such film that is configured to hold the mixture or the film of the mixture may comprise one or more thin glasses, or polymers, such as fluoropolymers. Examples of one or more fluoropolymers include… ethylenetetrafluoroethylene (ETFE)). ETFE is a fluoropolymer that prevents adhesion and could, therefore, prevent the adhesion of the mixture on the vat bottom ([0337] one or more fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or more fluoropolymers include… ethyl enetetrafluoroethylene (ETFE)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the vat bottom surface of Liska be bonded to an ethylene tetrafluoroethylene film, as taught by Lin, for the benefit of preventing adhesion of the mixture on the vat bottom.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554) and Lin et al. (WO2020236657), and further in view of He et al. (CN108081611A).
Regarding claim 4, Liska modified with Lin teaches the method according to claim 3. However, Liska fails to teach the method characterized in that the position of the blade above the vat bottom is defined by a straight line coinciding with a straight lower edge of the blade is defined by a minimal distance to the vat bottom at the point of the lower edge of the blade which is closest to the axis of rotation, and by a sloping angle (α) which is defined by the straight line of the lower edge and a plane parallel to the vat bottom which is intersected by a straight line, which sloping angle is larger than 0° and smaller than 15° so that the distance of the lower edge to the vat bottom increases from the minimal distance with increasing radial distance to the axis of rotation.
In the same field of endeavor pertaining to a stereolithography apparatus, He teaches the position of the blade above the vat bottom is defined by a straight line coinciding with a straight lower edge of the blade is defined by a minimal distance to the vat bottom at the point of the lower edge of the blade which is closest to the axis of rotation (see annotated Figure 5 below), and by a sloping angle (α) which is defined by the straight line of the lower edge and a plane parallel to the vat bottom which is intersected by a straight line, which sloping angle is larger than 0° and smaller than 15°  (“the angle between the blade 731 and the transparent substrate 32 is 10-45 degrees”- pg. 3 line 21-22) so that the distance of the lower edge to the vat bottom increases from the minimal distance with increasing radial distance to the axis of rotation (see annotated Figure 5 below). He found the angle range to be optimal in collecting the build material (“design has found that the mesh size of the mesh 732 is selected to be 30-200 mesh, and the effect of the angle between the blade 731 and the light-transmitting substrate 32 is 10-45 degrees when the adjustment module 72 is used”- pg. 7 line 40-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the position of the blade of Liska modified with Lin to have a sloping angle (α) defined by the straight line of the lower edge of the blade and a plane parallel to the vat bottom which is intersected by a straight line at an angle larger than 0° and smaller than 15°, as taught by He, for the benefit of optimally collecting the build material.


    PNG
    media_image1.png
    642
    852
    media_image1.png
    Greyscale

Regarding claim 5, Liska modified with Lin teaches the method according to claim 4. However, Liska fails to teach the method characterized in that the blade, comprises a planar blade, and that the blade is inclined at an inclination angle (K) with respect to the vat bottom, wherein the inclination angle (K) which is larger than 0° and lower than 90°, is in the range of 30° to 75°, and the inclination angle is defined in relation to the direction of relative movement between vat bottom and blade in such a manner that the lower edge of the blade in the direction of relative movement of the blade with respect to the vat bottom is trailing behind the upper edge of the blade.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches the blade, comprises a planar blade, and that the blade is inclined at an inclination angle (K) with respect to the vat bottom ([0339] the wiper may be a straight blade with a flat surface, and tilted at an angle), wherein the inclination angle (K) which is larger than 0° and lower than 90°, is in the range of 30° to 75° ([0339] The straight blade may be tilted at an angle ranging between about 1 degree to about 50 degrees. The straight blade may be tilted at an angle of at least about 1 degree, 2 degrees, 3 degrees, 4 degrees, 5 degrees, 6 degrees, 7 degrees, 8 degrees, 9 degrees, 10 degrees, 20 degrees, 30 degrees, 40 degrees, 50 degrees, or more), and the inclination angle is defined in relation to the direction of relative movement between vat bottom and blade in such a manner that the lower edge of the blade in the direction of relative movement of the blade with respect to the vat bottom is trailing behind the upper edge of the blade (where the straight blade is titled one edge will trail behind another edge). A tilted straight blade may concentrate excess build material at the bottom of the blade ([0339] the tilted straight blade may concentrate the excess resin at the bottom of the blade)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blade of Liska modified with Lin comprise a planar blade inclined at an inclination angle (K) in the range of 30° to 75°, as taught by Lin, for the benefit of concentrating excess build material at the bottom of the blade.
Regarding claim 7, Liska modified with Lin teaches the method according to claim 6. However, Liska fails to explicitly teach that the position of the blade above the vat bottom is defined by the run of a straight line coinciding with the lower edge of the blade, which straight line runs at a constant distance to and parallel to the vat bottom.
In the same field of endeavor pertaining to a stereolithography apparatus, He teaches the position of the blade above the vat bottom is defined by the run of a straight line coinciding with the lower edge of the blade, which straight line runs at a constant distance to and parallel to the vat bottom (see straight line of straight lower edge of the blade in annotated Figure 5 discussed in the rejection of claim 4). He found the blade design to be optimal in collecting the build material (“design has found that the mesh size of the mesh 732 is selected to be 30-200 mesh, and the effect of the angle between the blade 731 and the light-transmitting substrate 32 is 10-45 degrees when the adjustment module 72 is used”- pg. 7 line 40-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the position of the blade of Liska modified with Lin defined by the run of a straight line coinciding with the lower edge of the blade, which straight line runs at a constant distance to and parallel to the vat bottom, as taught by He, for the benefit of optimally collecting the build material.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554) and Lin et al. (WO2020236657), and further in view of Miller et al. (DE10143218A1).
Regarding claim 8, Liska modified with Lin teaches the method according to claim 1. However, Liska fails to teach the method characterized in that the surface of the smoothed, thin layer is, in an intermediate step before lowering of the building platform and before spatially selective exposure, colored by applying in a spatially selective manner selected coloring agents.
In the same field of endeavor pertaining to a method for forming an object with a stereolithography apparatus, Miller teaches that the surface of the smoothed, thin layer is, in an intermediate step before lowering of the building platform and before spatially selective exposure, colored by applying in a spatially selective manner ([0038] The hardening unit 126 tracks the print head 125 under the control of the process controller 128 and actuated by the XY movement mechanism 134) selected coloring agents ([0034] the addition of colorants to the photoinitiator 120, thereby enabling the production of objects of different colors… [0037] A bath 132 containing a suitable photopolymerizable liquid resin 122 (possibly with other additives) is prepared (step 202) and placed in the resin tank 121…. A photoinitiator 120 is then injected (dispensed) from the print head 125 into the photopolymerizable resin 122 (step 206)… [0038] The curing unit 126 then irradiates (step 208) the area where the photoinitiator 120 was sprayed). Injecting the photoinitator with a coloring agent allows for the use of a broader range of photopolymerizable resins that were not capable of being used in inkjet printheads alone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Liska modified with Lin color the surface of the smoothed, thin layer in a spatially selective manner with selected coloring agents in an intermediate step before lowering of the building platform and before spatially selective exposure, as taught by Miller, for the benefit of combining inkjet printing and stereolithography such that a broader range of photopolymerizable resins that were not capable of being used in inkjet printheads alone can now be printed.
Regarding claim 10, Liska modified with Lin and Miller teaches the method according to claim 8. However, Liska fails to teach the method is characterized in that the coloring agents are dissolved and/or dispersed in an ink and are applied in a spatially selective manner by an ink jet printer onto the smoothed layer.
In the same field of endeavor pertaining to a method for forming an object with a stereolithography apparatus, Miller teaches the method is characterized in that the coloring agents are dissolved and/or dispersed in an ink ([0034] the addition of colorants to the photoinitiator 120, thereby enabling the production of objects of different colors) and are applied in a spatially selective manner by an ink jet printer onto the smoothed layer ([0009] The present invention relates to three-dimensional printing in general, and to a system and method for printing three-dimensional models using an inkjet printhead to deliver a photoinitiator onto a predetermined area).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coloring agents of Liska modified with Lin and Miller to be dissolved and/or dispersed in an ink and applied in a spatially selective manner by an ink jet printer onto the smoothed layer, as taught by Miller, for the benefit of combining inkjet printing and stereolithography such that a broader range of photopolymerizable resins that were not capable of being used in inkjet printheads alone can now be printed, as discussed in the rejection of claim 8 above.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554), Lin et al. (WO2020236657), and Miller et al. (DE10143218A1), and further in view of Raia et al. (US20190201171).
Regarding claim 9, Liska modified with Lin and Miller teaches the method according to claim 8. However, Liska fails to teach characterized in that the coloring agents for setting the color and translucence are selected in a manner adapted to the currently used building material: a) in case of photopolymers as building material: solutions comprising dye molecules and/or suspensions including pigments, b) in case of slurries comprising glass ceramics as building material: color pigments, oxides, tin oxide or zirconium oxide, dispersed in an organic medium, c) in case of ZrO2 slurries as building material: solutions of salts of nitrate comprising aqueous solutions or on the basis of another solvent or acetyl acetonate dissolved in ethanol. Further, while Miller teaches a photopolymer colored by a coloring agent, Miller does not explicitly teach that the coloring agent is a dye molecule and/or pigment.
In the same field of endeavor pertaining to an additive manufacturing method, Brent teaches that the coloring agent solutions comprise dye molecules and/or suspensions including pigments (Abstract: a dye composition comprising a dye D1 and a dye D2, dye D1 having a light absorption maximum within a wave length range from 400 to 530 nm, dye D2 showing a light absorption maximum within a wave length range from 540 to 650 nm). The presence of dyes allows for the control of UV-light penetration and reduces the risk of over-curing or curing undesired regions ([0063] The particular composition of different dyes allows to control the penetration of light (in particular UV-light) into the curable and cured composition. By doing the risk of over-curing or curing of non-desired regions of the curable composition can be reduced.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coloring agents of Liska modified with Lin and Miller solutions of comprise dye molecules and/or suspensions including pigments, as taught by Raia, for the benefit of controlling the UV-light penetration and reducing the risk of over-curing or curing undesired regions.
Regarding claim 11, Liska modified with Lin and Miller teaches the method according to claim 8. However, Liska fails to teach the method is characterized in that the coloring agents are light- curing or thermally curing and are, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation, wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of the photo initiator of the building material.
In the same field of endeavor pertaining to a method for forming an object with a stereolithography apparatus, Raia teaches that the coloring agents are light- curing or thermally curing and are, after spatially selective application onto the smoothed layer, fixed by electromagnetic radiation ([0283] radiation curable material is only cured in those regions which are expose), wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of the photo initiator of the building material (Abstract: a dye D1 and a dye D2, dye D1 having a light absorption maximum within a wave length range from 400 to 530 nm, dye D2 showing a light absorption maximum within a wave length range from 540 to 650 nm and [0059] It was also found that the curable composition can be processed in an additive manufacturing process applying wave lengths in the range from 365 to 405 nm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coloring agents Liska modified with Lin and Miller be fixed by electromagnetic radiation, wherein the electromagnetic radiation used for fixation is outside of the absorption spectrum of the photo initiator of the building material, as taught by Raia, for the benefit of controlling the UV-light penetration and reducing the risk of over-curing or curing undesired regions as discussed in the rejection of claim 9.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liska et al. (US20110309554) and Lin et al. (WO2020236657), and further in view of Taniuchi et al. (US20140182775).
Regarding claim 12, Liska modified with Lin teaches the method according to claim 1. However, Liska fails to teach the method characterized in that the blade is made of polytetrafluoroethylene and a circumferential side wall of the vat is made of polytetrafluoroethylene.
In the same field of endeavor pertaining to a stereolithography apparatus, Lin teaches that the blade is made of polytetrafluoroethylene ([0337] The wiper may comprise (e.g., entirely or as a coating) one or more fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or more fluoropolymers include… pol ytetrafl uoroethyl ene (PTFE)). PTFE prevent adhesion of the at least one wiper to the back surface of a layer or platform ([0337] The wiper may comprise (e.g., entirely or as a coating) one or more fluoropolymers that prevent adhesion of the mixture on the wiper. Examples of the one or more fluoropolymers include… pol ytetrafl uoroethyl ene (PTFE)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the blade of Liska be made of polytetrafluoroethylene, as taught by Lin, for the benefit of preventing adhesion of the at least one wiper to the back surface of a layer or platform.
However, Liska modified with Lin fails to teach a circumferential side wall of the vat is made of polytetrafluoroethylene. In the same field of endeavor pertaining to an additive manufacturing apparatus, Taniuchi teaches a circumferential side wall of the vat is made of polytetrafluoroethylene ([0028] The inner surface of the modeling container 7 needs to be prevented from adhering to the liquid supporting material used, and is preferably coated with polytetrafluoroethylene). PTFE prevents from the build material adhering to the vat ([0028] The inner surface of the modeling container 7 needs to be prevented from adhering to the liquid supporting material used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a circumferential side wall of the vat of Liska modified with Lin be made of polytetrafluoroethylene, as taught by Taniuchi, for the benefit of preventing build material adhesion to the vat. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743